Opinion,
Mb. Chibn Justice Paxson :
The first assignment alleges that the court below erred in admitting the policy of insurance in evidence. It was objected to on the part of the defendant company, upon the ground that the policy referred to the application as a part of the contract. The application was not annexed to the policy, as required by the act of 1881, nor was there any evidence that it was attached to the policy by the company when the policy was issued. By the very terms of the act of 1881, the application, if not attached to the policy, forms no part of the contract, and cannot be received in evidence. “ The case is to be considered as if no such paper existed: ” Imperial F. Ins. Co. v. Dunham, 117 Pa. 460. The point is flatly ruled by the case cited, and by New Era Life Ass’n v. Musser, 120 Pa. 384, and Norristown Title Co. v. Insurance Co., 132 Pa. 385. If, as was alleged at bar, the application might have been attached by the company and detached by the plaintiff, that fact was in the knowledge of the company, and could easily have been shown. As it was not attached, there was no presumption that *413it ever had been. The remaining assignments were not pressed, and need not be discussed.
Judgment affirmed.